Citation Nr: 0823327	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

5.  Entitlement to service connection for lumbar 
radiculopathy (claimed as leg lameness).  

6.  Entitlement to service connection for claustrophobia.  

7.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  

REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran reportedly had active service from June 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which, in part, granted service connection for PTSD, rated 30 
percent disabling and denied service connection for the 
disabilities shown on the first page of this decision.  

The issue of service connection for claustrophobia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss, 
tinnitus, degenerative disc disease of the lumbar spine, or 
lumbar radiculopathy at present which is related to service.  

3.  A skin disorder was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current skin disorder is related to service 
or any incident therein, to include any exposure to herbicide 
agents.  

4.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 50 
percent schedular rating, and no higher.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

3.  The veteran does not have a skin disorder due to disease 
or injury which was incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  3.159, 3.303, 
3.307, 3.309 (2007).  

4.  The veteran does not have degenerative disc disease of 
the lumbar spine due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  The veteran does not have lumbar radiculopathy (claimed 
as leg lameness) due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).  

6.  The criteria for an increased evaluation to 50 percent, 
and no higher, for PTSD, from the initial grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 
9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, letters dated in 
July and August 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini II, supra.  

Concerning the increased rating claim, the RO awarded service 
connection for PTSD in an October 2005 rating decision and 
assigned an initial 30 percent disability rating effective 
July 18, 2005 (date of claim).  Therefore, the VCAA letter 
served its purposes in that it provided section 5103(a) 
notice of the claimant; and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In the claimant's February 2006 notice of 
disagreement (NOD), the claimant took issue with the 30 
percent rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  In accordance with 38 U.S.C.A. 
§§ 5103(a) and 7105(d), the RO properly issued a SOC in June 
2006 which contained, in pertinent part, the criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess.  The veteran was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA for his hearing problems and PTSD during the pendency of 
this appeal and was afforded an opportunity for a personal 
hearing, but declined.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues of 
service connection for a skin disorder, degenerative disc 
disease of the lumbar spine, and lumbar radiculopathy, the 
Board concludes that an examination is not needed because 
there is no persuasive evidence of in-service disease or 
injury or a presumptive disease which would support 
incurrence or aggravation and an indication that the claimed 
condition is related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss or other organic diseases of the 
nervous system, or arthritis are manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Defective Hearing & Tinnitus

The veteran contends that he has had a hearing loss and 
tinnitus since service, but that he had never sought any 
medical treatment.  The veteran did not offer any additional 
argument or submit any evidence concerning the nature or 
etiology of his bilateral hearing loss or tinnitus.  

While the veteran believes that his current hearing loss and 
tinnitus were caused by exposure to acoustic trauma in 
service, he has presented no competent evidence to support 
his assertions.  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
or tinnitus in service.  Audiological findings at the time of 
his pre-induction examination in March 1968 were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
5
5
LEFT
5
5
0
10
0

On a Report of Medical History for separation from service in 
June 1970, the veteran specifically denied any history of ear 
trouble or hearing loss, and no disease or defects of the 
ears were noted on physical examination.  Audiological 
findings at separation were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
0
0
0
x
0
LEFT
0
0
0
x
0

On VA examination in September 2005, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
25
35
25
35
45
LEFT
15
25
25
45
50

The audiologist indicated that the claims file was reviewed 
and noted that the veteran reported constant tinnitus for the 
past 20 years.  Audiological findings showed normal hearing 
with the exception of mild loss at 1,000 and 4,000 hertz and 
a moderate loss from 4,000 to 8,000 in the right ear.  The 
audiologist indicated that the veteran had essentially normal 
hearing in the low and mid frequencies with a moderate loss 
in the high frequencies.  The test results were considered 
valid indicators of true organic hearing.  The diagnoses 
included mild to moderate sloping sensorineural hearing loss 
in the right ear and moderate high frequency sensorineural 
hearing loss in the left ear.  

The audiologist opined that the veteran's hearing loss and 
tinnitus were not caused by or the result of noise exposure 
in service.  He noted that the veteran had normal hearing at 
the time of service enlistment and at separation, and that 
there was no objective evidence of a hearing loss or tinnitus 
until many years after service.  The Board finds the medical 
opinion persuasive as it was based on a longitudinal review 
of the entire record.  Moreover the veteran has presented no 
competent evidence to dispute that opinion.  

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss and tinnitus to service, and no objective evidence of 
any manifestations until many years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral defective hearing and 
tinnitus.  

Skin Disorder

The veteran contends that he has had chronic skin disorder 
since service and believes that his current skin problems are 
related to herbicide exposure.  On his application for VA 
compensation benefits received in July 2005, the veteran 
reported that his skin problems began in June 1969 while he 
was in Vietnam.  However, his service medical records showed 
no complaints, treatment, abnormalities, or diagnosis 
referable to any skin problems during service.  In fact, the 
veteran specifically denied any history of skin problems on a 
Report of Medical History for separation from service in June 
1970, and no pertinent abnormalities were noted on 
examination at that time.  

Similarly, the veteran made no mention of any skin problems 
on his original application for VA compensation benefits 
received in February 1971, or when examined by VA in April 
1971.  Other than some scattered acne on his back, there were 
no skin abnormalities on examination at that time.  

The first evidence of any skin disorder was noted on a 
private outpatient note in May 1979.  At that time, the 
veteran reported that he had a rash on his back and chest for 
three or four years.  The physician indicated that the skin 
rash looked kind of eczematoid, but suspected that it was 
seborrhea, and the veteran was prescribed ointment and 
hydrocortisone lotion.  An outpatient note from the same 
clinic in January 1997 noted a rash on his back of unknown 
etiology.  At that time, the veteran reported that he had a 
chronic skin rash for many years.  

When seen by VA in January 2006, the veteran reported chronic 
skin problems since service.  He said the rash was worse in 
the winter, manifested by dry skin, and that he treated it 
with Prednisone and Desowen cream.  He denied any new, 
persistent, or recurrent rash, or any change in the 
appearance of moles or nodules.  On examination, there were 
no suspicious lesions, rashes or bruises.  The veteran was 
anicteric.  

Concerning the veteran's claim for a skin disorder due to 
herbicide exposure, the law is clear that only those 
disabilities listed in 38 C.F.R. § 3.309(e), will be 
considered to have been incurred in service.  Here, the only 
skin disorder identified in any of the medical reports of 
record was seborrhea, which is not a disorder for which 
presumptive service connection may be granted.  Under the 
circumstances, presumptive service connection for the claimed 
disorder due to herbicide exposure is not warranted.  McCartt 
v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the veteran's service medical records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any skin problems in service and there 
is no post-service medical evidence of a skin problem until 
nearly nine years after his discharge from service.  
Moreover, there is no competent evidence of record which 
links any current skin disorder to the veteran's active 
service on a direct basis.  

As to the veteran's current assertions that he has had 
chronic skin problems since service, the Board finds his 
statements essentially are inconsistent with the objective 
evidence of record as well as his prior statements to 
healthcare providers at a time more proximate to his initial 
treatment in 1979.  The veteran did not report skin problems 
at the time of his service separation examination in 1970, or 
when examined by VA in 1971, or when he first sought medical 
treatment in 1979.  Under the circumstances, the Board finds 
that the claim of having a chronic skin disorder since 
service is not supported by the contemporaneous record and is 
therefore, not credible.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

As a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

As there is no evidence of a skin disorder in service or 
until many years after discharge from service, and no 
competent medical evidence of record suggesting a connection 
between any current skin disorder and any exposure to 
herbicides in service, the Board finds no basis to grant 
service connection.  Accordingly, the appeal is denied.  

Back & Leg Disabilities

The Board notes that while the veteran reported back pain and 
lameness in his leg since August 1969 on his claim for VA 
compensation benefits in July 2005, he specifically denied 
any history of back trouble of any sort, lameness, neuritis, 
arthritis or rheumatism on a Report of Medical History for 
separation from service in June 1970, and no pertinent 
abnormalities were noted on examination at that time.  
Likewise, the veteran did not report any back problems or 
lameness on his original VA claim, received in February 1971, 
nor were any pertinent abnormalities noted on VA examination 
in April 1971.  At that time, the examiner indicated that 
there was no evidence of pain, swelling, crepitation or 
limitation of motion of any major joints, atrophy or 
deformities.  Deep tendon reflexes were active and equal 
throughout and there were no pathological reflexes.  

Private medical records showed that the veteran was treated 
for various maladies on numerous occasions from 1975 to the 
present. However, the records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any back 
problems, radiculopathy or lameness until March 2005.  At 
that time, the veteran reported left lower leg swelling off-
and-on for the previous three months.  He was reported to 
have had some numbness in his left leg a year earlier.  Other 
than some tenderness in the proximal left calf, there were no 
objective findings on examination.  The assessment included 
lower extremity swelling and lumbar radiculopathy.  The 
examiner questioned whether the swelling was due to deep vein 
thrombosis (DVT) and indicated that an open MRI of the lumbar 
spine would be ordered.  

A private MRI in March 2005, showed mild multilevel 
desiccation/degeneration of the discs L1 to L3 with normal 
disc heights, mild degenerative disc disease at L3-4, and 
minimal disc desiccation at L4-5 and L5-S1.  There was a 
large unusual osteophyte associated with the left facet joint 
at L3-4 that extended into the spinal canal and compressed 
the thecal sac, displacing it to the right.  There was no 
disc herniation or any other significant abnormalities.  

On a VA outpatient evaluation in January 2006, the veteran 
denied any musculoskeletal swelling, arthralgia, weakness, 
pain, or lower extremity edema.  There was no was no history 
of gout, rheumatoid arthritis, or osteoarthritis.  
Neurological evaluation showed no evidence of paresthesias or 
weakness of any muscle groups.  The veteran had some back 
pain, but denied any history of injury.  

While the veteran now claims that his back pain and lameness 
in his lower extremities began in service in 1969, his 
current recollections are inconsistent with the objective 
evidence of record and his previous denial of any such 
symptoms on his service separation examination in 1970.  The 
veteran does not claim, nor do the service records show any 
injury to his back or lower extremities, or any complaints or 
pertinent abnormalities until some 34 years after service 
separation.  

The veteran, as a layperson, is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Furthermore, 
the veteran has not presented any competent evidence to 
support his assertions.  

While the veteran may believe that his back problems and 
lameness are related to service, he has not presented any 
competent medical evidence to support that assertion.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
cf. Barr v. Nicholson, 21 Vet. App. 303 (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

To the extent the veteran contends that he has had chronic 
back and lower extremity problems since service, the Board 
finds that his current assertions are contradicted by his 
prior statements in which he specifically denied any such 
problems during service, and by the negative post-service 
medical evidence until some 33 years after service 
separation.  Thus, the Board finds that assertions of chronic 
back problems and lameness since service is not supported by 
the contemporaneous record and therefore, not credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see 
also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002).  

Inasmuch as there is no evidence of any back problems or 
lameness in service or until many years after discharge from 
service, and no competent medical evidence relating any 
current disability to service, the Board finds no basis for a 
favorable disposition of the veteran's claim.  Accordingly, 
the appeal is denied.  

PTSD

The issue for an evaluation in excess of 30 percent for PTSD 
arises from an original claim for compensation benefits.  As 
held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (finding staged ratings appropriate 
also in cases where the appeal was not as to the initial 
rating assigned after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

When examined by VA in September 2005, the veteran reported 
difficulty falling and staying asleep, irritability, 
intrusive recollections, flashbacks, nightmares, and 
exaggerated startle response.  He also reported decreased 
interests, feelings of detachment, emotional numbing and some 
difficulty concentrating.  He had been married for 35 years 
and had three grown children.  He said he enjoyed his family 
and had friends, but found it difficult to listen to boring 
conversations or other people's personal problems.  He 
enjoyed fishing (though he didn't do it anymore) working in 
his garage, and college football.  On mental status 
examination the veteran had good hygiene and was 
appropriately dressed.  He was well-oriented, cooperative, 
and friendly.  His speech was spontaneous, clear, and 
coherent and his attention was intact.  The veteran denied 
any suicidal or homicidal ideations or any delusions or 
hallucinations.  His thought process was logical, goal 
directed, relevant, and coherent, there was no inappropriate 
behavior, and his thought content was unremarkable.  His 
judgment and insight were intact, and his intelligence was 
above average.  The examiner indicated that the veteran's 
sleep impairment was mild, and that his symptoms did not 
interfere with daily activities.  The veteran interpreted 
proverbs appropriately and his memory was intact.  The 
veteran denied any obsessive or ritualistic behavior, panic 
attacks, or episodes of violence, and his impulse control was 
good.  The diagnosis was PTSD, and the Global Assessment of 
Functioning (GAF) score was 53.  The examiner commented that 
the veteran had effective mental mechanisms to help him cope 
with his moderate level of PTSD symptoms.  The veteran was 
currently employed full-time and reported less than one week 
of time lost from work over the past year due to his PTSD.  
He had five jobs since service separation, leaving each time 
for a better job.  The examiner indicated that the veteran 
had effective interpersonal skills.  

The veteran's complaints and the clinical findings on a 
private psychological evaluation in July 2006, were, in 
essence, not materially different from those on the September 
2005 VA psychiatric examination.  Clinical findings indicated 
that the veteran was attentive, articulate, and well 
oriented.  His speech and thoughts were logical and coherent, 
and there was no evidence of delusions or psychotic behavior.  
The veteran appeared anxious and suspicious, but was not 
depressed.  He denied any suicidal or homicidal ideations and 
his insight and judgment were good.  The diagnoses included 
PTSD, specific phobic disorder (situational type) and 
adjustment disorder with anxiety.  The GAF score for current 
and past year was 53 and 55, respectively.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

Despite the veteran's anxiety, irritability, sleep 
disturbance, nightmares and feelings of detachment, the 
mental status findings showed that he was cooperative, alert, 
and well oriented.  His speech was coherent, logical and goal 
directed, and there was no evidence of any psychotic behavior 
or any suicidal or homicidal ideations.  The veteran has been 
married for 35 years and has a good relationship with his 
wife and children, and has several friends.  

On the other hand, the Board does not discount the effect of 
the veteran's symptoms of anxiety, sleep disturbance, and 
nightmares on his daily life.  The records showed that he has 
some impairment of memory and that he apparently displays 
periods of frustration and mood disturbance, but denied any 
periods of violence.  The fact that he has been able to cope 
with his symptoms for many years does not diminish the degree 
of his psychiatric impairment.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2007).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no higher.  

The evidence shows that the veteran is able to function 
satisfactorily on a daily basis.  While he reports periods of 
irritability, some difficulty concentrating, and emotional 
numbing, he has a good relationship with his wife and family, 
and functions independently in the community without any 
significant problems.  The veteran has been employed full-
time for more than 15 years with the same company and report 
that he missed less than one week during the past year due to 
his PTSD symptoms.  There is no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
impairment of judgment or motivation.  However, he does have 
some memory impairment and mood disturbance.  Further, the 
GAF scores assigned by VA and the private psychologist were 
essentially identical and reflected a degree of severity 
consistent with the criteria for the next higher rating.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that a 50 percent evaluation is in 
keeping with the disability picture for the degree of 
impairment shown.  

However, the evidence does not show that the veteran's 
symptomatology was reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  The veteran does not demonstrate 
occupational and social impairment, such as, obsessional 
rituals which interfere with routine activities; 
intermittent, illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for a skin disorder, to include as due to 
herbicide exposure is denied.  

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for lumbar radiculopathy (claimed as leg 
lameness) is denied.

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  

REMAND

Concerning the issue of service connection for 
claustrophobia, the veteran contends that he suffers from 
claustrophobia from an experience in service when he was 
trapped in a tunnel.  The veteran reported that he has never 
sought medical attention for this problem.  A private 
outpatient note in March 2005, indicated that the veteran was 
scheduled for an MRI in 2004, but that he did not follow 
through with the examination because of his claustrophobia.  
On VA psychiatric examination in September 2005, the veteran 
reported his claustrophobia, but the examiner did not offer 
any assessment of the veteran's complaints.  

Based on the current evidence of record, the Board is unable 
to ascertain whether the veteran's complaints are 
manifestations of a true psychiatric disorder.  Therefore, 
another VA psychiatric examination is necessary.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for his claustrophobia since service.  
After the veteran has signed the 
appropriate releases, all records not 
already in the file should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has a disability manifested by 
claustrophobia.  The claims folder should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should review the claims 
file and provide an opinion as to whether 
it is at least as likely as not that the 
veteran has a disability manifested by 
claustrophobia which is related to 
service.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
psychiatric examiner has responded to all 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the AMC should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


